Cite as 2015 Ark. 37

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-14-965

WENDIE COX                                          Opinion Delivered February 5, 2015
                                APPELLANT
                                                    MOTION TO FILE BELATED BRIEF
V.


STATE OF ARKANSAS                                   MOTION GRANTED.
                                   APPELLEE


                                         PER CURIAM


       Appellant Wendie Cox, by and through her attorney, Jeffery H. Kearney, has filed a

motion to file a belated brief. In this motion, counsel also seeks an extension of time in which

to submit appellant’s opening brief.

       On November 12, 2014, counsel lodged the record with our clerk, making appellant’s

brief due for filing on December 22, 2014. Ark. Sup. Ct. R. 4-3(a) (2014). However,

counsel failed to file appellant’s brief on that date, nor did counsel request in advance an

extension of time in which to file the brief. In the pending motion, counsel accepts full

responsibility for having failed to timely file the brief.

       This court will accept a criminal appellant’s belated brief to prevent an appeal from

being aborted. Thompson v. State, 2013 Ark. 312 (per curiam). However, good cause must

be shown to grant the motion. Mister v. State, 2013 Ark. 269 (per curiam) (citing Strom v.

State, 356 Ark. 224, 147 S.W.3d 689 (2004) (per curiam) (holding that appellate counsel’s

admitted failure to timely filed the brief constitutes good cause to grant a motion for belated
                                         Cite as 2015 Ark. 37

brief)).

           Counsel’s admission of fault for failing to file appellant’s brief on time is good cause to

permit the filing of a belated brief. Accordingly, we grant appellant’s motion and also grant

a final extension for the brief to be filed on or before February 9, 2015.

           A copy of this order will be forwarded to the Committee on Professional Conduct.

           Motion granted.




                                                    2                                   CR-14-965